Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 4-6, 10 and 12-14 are pending in the present application.  Claims 2, 4, 6, 12 and 14 stand withdrawn from further consideration as being drawn to a nonelected species. Claims 1, 5, 10 and 13 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007) in view of Everitt et al.
(US20020198160; published 26 December 2002) as evidenced by Kitazaki et al.
(Lung Cancer, 2005, 49, 337-343) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) in view of Everitt et al. (US20020198160; published 26 December 2002) as evidenced by Kitazaki et al. (Lung Cancer, 2005, 49, 337-343) is maintained.
Baum et al. teaches compounds of formula (I) that are dual inhibitors of erbb1 receptor (EGFR) and erbB2 (HER-2) (see page 1), and that the especially preferred compound BIBW 2992 (i.e. compound (d)) (see page 9). The dimaleate salt of compound (d) is especially preferred (see page 10; instant claims 10, 13). The daily oral dosage is 10, 20, 30, 40, 50, 60, 70, 100, 200, or 300 mg, preferably administered only once (see page 23; instant claim 1). Said compound is useful for the treatment cancer, especially non-small cell lung cancers (NSCLC), especially metastatic, second line patients who have failed at least one prior chemotherapy regimen, such as Iressa (see page 21; instant claims 1 and 13). Additionally it is taught that cancer patients carrying activating EGFR mutations in their tumors show increased sensitivity to treatment with
EGFR inhibitors (see page 18).
Baum does not teach administration of a P-gp inhibitor and decreasing the EGFR inhibitor dose.
Everitt et al. teaches compositions and methods for enhancing the bioavailability of pharmaceutical agents, with the use of p-glycoprotein (i.e. P-gp) inhibitors (Abstract).
It is taught that enhancement of the bioavailability of a pharmaceutically active agent provides a more efficient and effective treatment for patients because, for a given dose, more of the agent is available at the targeted tissue sites (p 0003). P-glycoprotein facilitates the reverse transport of substances out a cell that have diffused into or have been transported into the cell (p 0004). P-glycoprotein is found in cancerous tumor cells, and many anticancer agents have poor bioavailability due to its expression by the tumor 
It is taught the compositions comprise ritonavir (p 0010; instant claims 1, 5). It is taught the method is efficacious against lung tumors (p 0045).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered the P-gp inhibitor ritonavir in combination with Baum's method of treating lung cancer and also decreased the dose of the anticancer drug BIBW2992. One would have been motivated to do so as Everitt teaches that P-gp inhibitors enhance the bioavailability of pharmaceutical agents to provide a more efficient and effective treatment as more of the agent is available at the targeted tissue sites, and it is specifically taught that this occurs with anticancer agents and is applicable to the treatment of lung cancer tumors. Therefore, it would be obvious to reduce the dosage of the anticancer agent in Baum’s method of treating lung cancer with a reasonable expectation of successfully treating the cancer since administration of the p-gp inhibitor ritonavir will increase the bioavailability of the BIBW2992, thereby providing a more efficient and effective treatment of said cancer.

BIBW2992 to patients receiving administration of a P-gp inhibitor (i.e. modulator) prior to administration of BIBW2992 as required by the instant method claim 1 as it would be obvious one of skill in the art to modify a patient's cancer treatments if the current treatment of said patient was on was failing. One would be motivated to do so as Baum teaches his method is useful for patients whose chemotherapy is failing.

Response to Arguments
Applicant argues that even if some articulated reasoning with rational underpinning to support a rationale that the skilled artisan would have modified the reference(s) or would have combined them to arrive at the claims, there must still be a reasonable expectation of success on the part of the skilled artisan to achieve what is claimed.  With reference to MPEP § 2143.  
Accordingly, applicant argues unpredictability associated with P-gp and argues that a skilled artisan could not have predicted or had any reasonable expectation of success that a P-gp inhibitor could be co-administered with BIBW2992 let alone predicting what exactly should be done in the event BIBW2992 is not tolerated.  Applicant argument was considered but not persuasive for the following reasons.
As discussed above and in previous Office Actions, the use of BIBW 2992 in treating NSCLC is known in the art, as evidenced by Baum.  Everitt teaches enhancing the bioavailability of pharmaceutical agents, for example, anticancer agents, utilizing Pg inhibitors, such as, lopinavir and that the method can be utilized in treatment of lung tumors (see for example, paragraph 0045).  In other words, Everitt provides a 
Applicant argues unpredictability associated with P-gp in that a skilled artisan could not have predicted or had any reasonable expectation of success that a P-gp inhibitor could be co-administered with BIBW2992 let alone predicting what exactly should be done in the event BIBW2992 is not tolerated.  
However, as per MPEP § 2143, cited by applicant, obviousness requires a “reasonable expectation of success” not an absolute predictability.
Applicant cites Ferry et al. and Krupa et al. as evidence of the unpredictability associated with P-gp.  However, what is shown by these references is that although in vitro results can be extrapolated to in vivo systems, the skilled artisan has to be aware of differences between an in vitro system and in vivo system.  In other words, the pharmacokinetics and, thus, the pharmacodynamics of a drug come into play in an in vivo system.  As shown in Krupa, the concentration of doxorubicin was increased in cells closest to blood vessel, i.e., the effectiveness of P-gp inhibitor in increasing the amount the anticancer drug in the cells was dependent on the ability of the drugs to reach the cells, as discussed by Krupa:

    PNG
    media_image1.png
    172
    668
    media_image1.png
    Greyscale
.  Therefore, the skilled artisan would have a reasonable expectation that the administration of a p-gp inhibitor with BIBW2992 would result in an increase in the amount of the compound in 
For these reasons, the rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007) in view of Everitt et al. (US20020198160; published 26 December 2002) as evidenced by Kitazaki et al. (Lung Cancer, 2005, 49, 337-343) is maintained.

The rejection of claim 3 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) and Lee et al. (Oncogene, 1999) in view of Smith et al., (IOVS, 2002) and Everitt et al. (US20020198160; published 26 December 2002) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) and Lee et al. (Oncogene, 1999) in view of Smith et al., (IOVS, 2002) and Everitt et al. (US20020198160; published 26 December 2002) is maintained.
Baum et al. teaches compounds of formula (I) that are dual inhibitors of erbb1 receptor (EGFR) and erbB2 (HER-2) (see page 1), and that the especially preferred compound BIBW 2992 (i.e. compound (d)) (See page 9). The dimaleate salt of compound (d) is especially preferred (see page 10; instant claims 10, 13). The daily oral 
EGFR inhibitors (see page 18). The reference also teaches the compounds may be used in monotherapy or in conjunction with other anti-tumour therapeutic agents, such as, tamoxifen (see page 1, Background of the Invention).
Lee et al. teaches tamoxifen is an effective inhibitor of cell growth in NSCLC cells.
In essence, both BIBW 2992 and tamoxifen are known to useful in treating
NSCLC. As recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of the compounds as taught by Baum et al. and Lee et al. to provide treatment of NSCLC would have been prima facie obvious to the skilled artisan 
The references do not teach administration of a P-gp inhibitor prior to administration of the EGFR inhibitor and decreasing the EGFR inhibitor dose if it is not tolerated.
However, tamoxifen is a P-gp inhibitor (see for example, Smith et al., 2002) and
Everitt et al. teaches compositions and methods for enhancing the bioavailability of pharmaceutical agents, with the use of p-glycoprotein (i.e. P-gp) inhibitors (Abstract).  It is taught that enhancement of the bioavailability of a pharmaceutically active agent provides a more efficient and effective treatment for patients because, for a given dose, more of the agent is available at the targeted tissue sites (p 0003). P-glycoprotein facilitates the reverse transport of substances out a cell that have diffused into or have been transported into the cell (9 0004). P-glycoprotein is found in cancerous tumor cells, and many anticancer agents have poor bioavailability due to its expression by the tumor cells which enhances multidrug resistance as p-glycoprotein mediates a reverse transport system in the tumor cell membrane that pumps the anticancer agents out of the cell (p 0006). Inhibition of this reverse transport causes fewer molecules of active agent to be transported out of the cells and increases the net transport of the active agent into the bloodstream, thus increasing the number of molecules available to effect the desired change in the target tissues (p 0007). It is known that administration of p- glycoprotein inhibitors with anticancer agents improves the bioavailability of the anticancer agent (p 0035). It is also taught that ritonavir is a p-glycoprotein inhibitor as it 

0034). It is taught the compositions comprise ritonavir (p 0010; instant claims 1, 5). It is taught the method is efficacious against lung tumors (p 0045).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered a P-gp inhibitor, such as, tamoxifen or ritonavir, in combination with Baum's method of treating lung cancer and also decrease the dose of the anticancer drug BIBW2992. One would have been motivated to do so as
Everitt teaches that P-gp inhibitors enhance the bioavailability of pharmaceutical agents to provide a more efficient and effective treatment as more of the agent is available at the targeted tissue sites, and it is specifically taught that this occurs with anticancer agents and is applicable to the treatment of lung cancer tumors. Therefore, it would be obvious to reduce the dosage of the anticancer agent in Baum’s method of treating lung cancer with a reasonable expectation of successfully treating the cancer since administration of the p-gp inhibitor will increase the bioavailability of the BIBW2992, thereby providing a more efficient and effective treatment of said cancer.

Response to Arguments
Applicant’s argument and the examiner’s response are as discussed above in paragraph #5.
For these reasons, the rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) and Lee et al. (Oncogene, 1999) in view of Smith et al., (IOVS, 2002) and Everitt et al. (US20020198160; published 26 December 2002) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628